Citation Nr: 0017630	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of herself and 
their helpless child.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active service from October 1951 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant and the veteran were 
notified of this decision and were provided a VA Form 4107.  
The VA Form 4107 advised them of the time restrictions 
governing appeals.  Since the appellant and the veteran were 
not properly advised of the time restrictions which 
specifically govern contested claims, the Board notes that 
they were permitted to perfect appeal within the time 
constraints outlined in the VA Form 4107.  

A notice of disagreement was received from the appellant in 
November 1996.  The statement of the case was sent to the 
appellant and the veteran in November 1996.  The substantive 
appeal was received from the appellant in January 1997.

This matter was previously before the Board in November 1998 
at which time it was remanded to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran is in receipt of VA compensation benefits 
including an additional amount for the appellant as his 
dependent spouse and for his son as a helpless child.

2.  The veteran has/is providing regular support to the 
appellant and their helpless child.

3.  The appellant has not responded to a request that she 
provide a financial status report; therefore, the evidence 
fails to show that hardship exists currently.  

4.  An award of special apportionment would cause undue 
hardship on the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's 
compensation benefits to the appellant on her behalf and on 
behalf of their helpless child are not met.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Some of the basic facts in this case are not in dispute.  The 
veteran and the appellant were married in April 1970.  There 
is no divorce decree of record.  In May 1974 they adopted a 
son named Kumoni.  The veteran has been in receipt of 
compensation benefits effective since 1983, and has been in 
receipt of compensation benefits at the rate provided for a 
100 percent disability effective since September 1987.  He 
also receives special monthly compensation.  The veteran is 
also in receipt of additional compensation for the appellant 
who is his dependent spouse, and for their son who has been 
deemed by the VA to be a helpless child.  

The veteran and the appellant have most recently lived apart 
since June 1996.  The appellant filed a claim for 
apportionment of the veteran's compensation benefits on 
behalf of herself and their son which was received by VA in 
June 1996.  At that point their son had been residing with 
the appellant, but the veteran indicated in a 1999 statement 
that their son went to live with his birth mother in another 
state in 1987 and is no longer living with the appellant. 

Both the appellant and the veteran have submitted financial 
information in which they both indicate that their debts 
exceed their monthly expenses.  The appellant completed a 
Financial Status Report in 1997 stating that she was 
receiving $835 a month from the Social Security 
Administration ($510 for herself and $325 for her son) and 
another $214 a month from the veteran.  She said that this 
amount falls short of her monthly expenses by $684.  In 
January 1999, pursuant to the Board's remand, the appellant 
was requested to provide a current financial status report.  
She has not responded to the request.  

The veteran's most recent financial statement in 1999 shows 
that he receives a monthly income of $3953.27 comprised of VA 
benefits in the amount of $2261.00, Social Security 
Administration benefits in the amount of $1106.00, General 
Electric Pension in the amount of $446.27 and General 
Electric Health Insurance in the amount of $140.00.  His 
listed monthly expenses of $4025.41 exceed his net monthly 
income by $72.41.  However, a recalculation of the veteran's 
listed expenses by the Board shows that his monthly expenses 
total $3859.68, leaving a positive monthly balance of 
$102.59. 

Under 38 U.S.C.A. § 5307 (West 1991), if the veteran is not 
living with his spouse or his child is not in the veteran's 
custody, all or any part of the compensation or pension 
payable on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  VA regulations provide for 
two types of apportionment.  A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450 
(1999).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) 
(1999) provides that an apportionment may be paid if the 
veteran's spouse is not residing with his spouse or if his 
child is not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the child's support.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R.  § 3.450 (1999).  See Hall v. 
Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (1999).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his dependents, but special circumstances exist which 
warrant giving the dependents additional support. 

Initial consideration is directed to the question of whether 
the veteran is reasonably discharging his responsibility for 
the appellant and helpless child.  On file is a Court Order 
and letter of agreement showing the veteran's obligation to 
pay $525.00 to the appellant inclusive of the mortgage 
payment.  In this regard, the appellant contends that the 
veteran is only paying her $214 out of the agreed upon 
$525.00.  More specifically, she asserted in the January 1997 
substantive appeal that while the veteran was paying the 
mortgage of $300 plus $214 (for "gas & electric"), he still 
owed her another $200 a month.  The appellant appears to be 
under the impression that the $525 is exclusive of the 
mortgage payment, but this is contrary to the letter of 
agreement stating that the veteran's $525 obligation is 
inclusive of the mortgage payment.  In fact, this letter went 
on to state that when the mortgage changed, the veteran was 
still obligated to pay the appellant $525 a month.  With this 
said, it is important to note that it is not VA's 
responsibility to enforce state support orders.  If in fact 
the veteran is not meeting his full obligation in regard to 
the Court Order as the appellant believes, the appellant must 
address the matter with the proper state authorities.  
However, for the reasons just noted, it appears that the 
veteran is paying close to the court ordered amount.  
Moreover, in addition to the mortgage and alimony payments 
that the veteran makes, he also indicates that he pays 
monthly bills on behalf of the appellant and their helpless 
child which total $244.00.  He said that these bills include 
water & sewage, cable and United Health Care.  Thus, his 
monthly contribution to the appellant and their helpless 
child appears to exceed the amount ordered by the court.  It 
also exceeds the amount that he receives by VA for additional 
benefits for the appellant and their helpless child.  Based 
on the foregoing, the Board finds that the veteran is 
reasonably discharging his responsibility for the support of 
the appellant and their helpless child.  

In considering a special apportionment under 38 C.F.R. 
§ 3.451, there is a threshold requirement of hardship.  In 
this case, the appellant has failed to comply with the 
request for current financial data, thus, the evidence fails 
to show current hardship.  Moreover, assuming that she has 
demonstrated hardship, the veteran contends that an 
apportionment would cause him undue financial hardship in 
view of the payments and bills that he currently makes on 
behalf of the appellant and his helpless child as well as his 
own financial obligations.  The Board agrees.  At a RO 
hearing in February 1997 the appellant testified that the 
veteran was employed by Primerica, thus raising concerns over 
the adequacy of his reported income amount.  The veteran 
responded to this concern by acknowledging that while he did 
have a license, Primerica paid only on commission and that he 
earned only $26.68 in 1998.  He submitted a copy of his 
combined tax statement for 1998 showing miscellaneous income 
of $26.68.  This additional income does not alter the 
veteran's financial status to any significant degree.  His 
financial status shows that his monthly expenses meet or fall 
just below his monthly income.  Thus, to apportion his VA 
compensation benefits would cause him undue hardship.

Adequacies as to the appellant's financial status has also 
come in question in view of the veteran's statement that 
their helpless son has not been living with the appellant 
since 1997 and has been receiving his social security check 
at his new address.  Assuming that this is the case, the 
appellant's report in February 1997 of receiving $325 in 
income for their son would no longer be adequate.  However, 
it is also noted that the appellant reported a monthly 
expense of $300 for mortgage or rent, while also 
acknowledging that the veteran pays her mortgage.  Thus, the 
reported income of $325 for their helpless child essentially 
balances out the reported $300 mortgage payment leaving no 
significant changes to the appellant's financial status which 
shows a negative monthly balance.  While the Board 
sympathizes with the appellant's financial situation and 
health problems, an award for a special apportionment cannot 
be made in this case since such an award would cause undue 
hardship on the veteran.


ORDER

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

